Exhibit 10.7

 

INDEMNITY AGREEMENT

 

This Indemnity Agreement (the “Agreement”), dated as of __________________,
2020, is entered into by and among Malo Holdings Corporation, a Delaware
corporation (the “Parent”), Augmedix, Inc., a Delaware corporation (“Augmedix”
and together with the Parent, the “Companies”), and the undersigned Indemnitee
(the “Indemnitee”).

 

W I T N E S S E T H:

 

WHEREAS, Indemnitee is a director on the board of directors of the Parent (the
“Board of Directors”) and/or an officer of the Parent and in such capacity(ies)
is performing valuable services for the Parent; and

 

WHEREAS, the Parent, August Acquisition Corp., a wholly-owned subsidiary of the
Parent (the “Merger Sub”), and Augmedix plan to enter into an Agreement and Plan
of Merger and Reorganization (the “Merger Agreement”), pursuant to which the
Merger Sub shall merge with and into Augmedix, with Augmedix remaining as the
surviving entity and a wholly-owned operating subsidiary of the Parent (the
“Merger”); and

 

WHEREAS, it is intended that Indemnitee shall be paid promptly by the Parent all
amounts necessary to effectuate in full the indemnity provided herein;

 

NOW, THEREFORE, in consideration of the premises and the covenants in this
Agreement, and of Indemnitee and the Companies intending to be legally bound
hereby, the parties hereto agree as follows:

 

2. Indemnification. Subject to the limitations set forth herein and
in Section 6 hereof, the Parent hereby agree to indemnify Indemnitee as follows:

 

The Parent shall, from and after the Effective Time (as defined in the Merger
Agreement), with respect to any Proceeding (as hereinafter defined), indemnify
Indemnitee to the fullest extent permitted by (in the case of the Parent)
Section 145 of the General Corporation Law of the State of Delaware (the “DGCL”)
and the certificate of incorporation and by-laws of the Parent in effect on the
date hereof or as such law or constitutive document may from time to time be
amended (but, in the case of any such amendment, only to the extent such
amendment permits the Parent to provide broader indemnification rights than
applicable law or constitutive document permitted the Parent to provide before
such amendment). Notwithstanding the foregoing, the Parent shall not be required
to indemnify Indemnitee for acts or omissions of Indemnitee constituting fraud,
bad faith, gross negligence or intentional misconduct. The right to
indemnification conferred herein and in the constitutive documents of the Parent
shall be presumed to have been relied upon by Indemnitee in serving the Parent
and shall be enforceable as a contract right. Without in any way diminishing the
scope of the indemnification provided by this Section 2, the Parent will, from
and after the Effective Time, indemnify Indemnitee against Expenses (as
hereinafter defined) and Liabilities (as hereinafter defined) actually and
reasonably incurred by Indemnitee or on their behalves in connection with the
investigation, defense, settlement or appeal of such Proceeding. In addition to,
and not as a limitation of, the foregoing, the rights of indemnification of
Indemnitee provided under this Agreement shall include those rights set forth
in Section 8 below. Notwithstanding the foregoing, from and after the Effective
Time, the Parent shall be required to indemnify Indemnitee in connection with a
Proceeding commenced by Indemnitee (other than a Proceeding commenced by
Indemnitee to enforce Indemnitee’s rights under this Agreement) only if the
commencement of such Proceeding was authorized by the Board of Directors of
Parent following the Effective Time. Notwithstanding anything to the contrary
contained herein, the Parent shall have no obligation to indemnify the
Indemnitee to the extent such indemnification would not be permitted under
Section 145 of the DGCL or the Parent’s certificate of incorporation in effect
on the date hereof.

 



 

 



 

3. Presumptions and Effect of Certain Proceedings. Upon making a request for
indemnification, Indemnitee shall be presumed to be entitled to indemnification
under this Agreement and the Parent shall have the burden of proof to overcome
that presumption in reaching any contrary determination. The termination of any
Proceeding by judgment, order, settlement, arbitration award or conviction, or
upon a plea of nolo contendere or its equivalent, shall not of itself affect
this presumption or, except as determined by a judgment or other final
adjudication adverse to Indemnitee, establish a presumption with regard to any
factual matter relevant to determining Indemnitee’s rights to indemnification
hereunder.

 

4. Advancement of Expenses. To the extent not prohibited by law, from and after
the Effective Time, the Parent shall advance the Expenses incurred by Indemnitee
in connection with any Proceeding, and such advancement shall be made within
thirty (30) calendar days after the receipt by the Parent of a statement or
statements requesting such advances (which shall include invoices received by
Indemnitee in connection with such Expenses but, in the case of invoices in
connection with legal services, any references to legal work performed or to
expenditures made that would cause Indemnitee to waive any privilege accorded by
applicable law shall not be included with the invoice) and an undertaking to
repay the advancement of Expenses if and to the extent that it is ultimately
determined 1that Indemnitee is not entitled to be indemnified by the Parent.
Advances shall be unsecured, interest free and without regard to Indemnitee’s
ability to repay the Expenses. Advances shall include any and all Expenses
actually and reasonably incurred by Indemnitee pursuing an action to enforce
Indemnitee’s right to indemnification under this Agreement, or otherwise and
this right of advancement, including Expenses incurred preparing and forwarding
statements to the Parent to support the advances claimed. Indemnitee
acknowledges that the execution and delivery of this Agreement shall constitute
an undertaking providing that Indemnitee shall, to the fullest extent required
by law, repay the advance if and to the extent that it is ultimately determined
that Indemnitee is not entitled to be indemnified by the Parent. The right to
advances under this Section shall continue until final disposition of any
proceeding, including any appeal therein. This Section 4 shall not apply to any
claim made by Indemnitee for which indemnity is excluded pursuant
to Section 15(d).

 

5. Procedure for Determination of Entitlement to Indemnification.

 

(a) Whenever Indemnitee believes that Indemnitee is entitled to indemnification
pursuant to this Agreement, Indemnitee shall submit a written request for
indemnification or advancement of Expenses to the Companies. Any request for
indemnification or advancement of Expenses shall include sufficient
documentation or information reasonably available to Indemnitee for the
determination of entitlement to indemnification or advancement of Expenses. In
any event, Indemnitee shall submit Indemnitee’s claim for indemnification or
advancement of Expenses within a reasonable time, not to exceed sixty calendar
(60) days after any judgment, order, settlement, dismissal, arbitration award,
conviction, acceptance of a plea of nolo contendere or its equivalent, or final
termination, whichever is the later date for which Indemnitee requests
indemnification.

 



 



1Note to Draft: As provided below, decision is made by Independent Legal
Counsel.

 



2

 



 

(b) Independent Legal Counsel (as hereinafter defined) shall determine whether
Indemnitee is entitled to indemnification or advancement of Expenses.
Determination of Indemnitee’s entitlement to indemnification or advancement of
Expenses shall be made not later than ninety calendar (90) days after the
Companies’ receipt of Indemnitee’s written request for such indemnification or
advancement of Expenses, provided that any request for indemnification or
advancement of Expenses, other than amounts paid in settlement, shall have been
made after a determination thereof in a Proceeding.

 

6. Specific Limitations on Indemnification. Notwithstanding anything in this
Agreement to the contrary, the Parent shall not be obligated under this
Agreement to make any indemnity or payment to Indemnitee in connection with any
claim against Indemnitee:

 

(a) to the extent that payment is actually made to Indemnitee under any
insurance policy, contract, agreement or otherwise or is made to Indemnitee by
either of the Companies or affiliates otherwise than pursuant to this Agreement;

 

(b) for Liabilities in connection with Proceedings settled without the
Companies’ consent, which consent, however, shall not be unreasonably withheld;

 

(c) in no event shall the Companies be liable to pay the fees and disbursements
of more than one counsel in any single Proceeding except to the extent that, in
the opinion of counsel of the Indemnitee, the Indemnitee has conflicting
interests in the outcome of such Proceeding;

 

(d) to the extent it would be otherwise prohibited by law;

 

(e) for an accounting of profits made from the purchase and sale (or sale and
purchase) by Indemnitee of securities of the Parent within the meaning of
Section 16(b) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), or similar provisions of state statutory law or common law;

 

(f) in connection with any Proceeding (or any part of any Proceeding) initiated
by Indemnitee, including any Proceeding (or any part of any Proceeding)
initiated by Indemnitee against the Companies or their directors, officers,
employees or other indemnitees, unless (i) the commencement of such Proceeding
was authorized by the Board of Directors (or any part of any Proceeding) prior
to its initiation and following the Effective Time, or (ii) the Parent provides
the indemnification, in its sole discretion, pursuant to the powers vested in
the Parent under applicable law; or

 

(g) for any reimbursement of the Companies by Indemnitee of any bonus or other
incentive-based or equity-based compensation or of any profits realized by
Indemnitee from the sale of securities of the Companies, as required in each
case under the Securities Exchange Act (including any such reimbursements that
arise from an accounting restatement of the Parent pursuant to Section 304 of
the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), or the payment to the
Companies of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 306 of the Sarbanes-Oxley Act), if Indemnitee
is held liable therefor.

 



3

 



 

7. Fees and Expenses of Independent Legal Counsel. The Parent agree to pay the
reasonable fees and expenses of Independent Legal Counsel.

 

8. Remedies of Indemnitee.

 

(a) In the event that (i) a determination pursuant to Section 5 hereof is made
that Indemnitee is not entitled to indemnification, (ii) payment has not been
timely made following a determination of entitlement to indemnification pursuant
to this Agreement, (iii) the person or persons empowered to make a determination
pursuant to Section 5 hereof shall have failed to make the requested
determination within ninety calendar (90) days after the Companies’ receipt of
Indemnitee’s written request for such indemnification or advancement of
Expenses, or (iv) Indemnitee otherwise seeks enforcement of this Agreement,
Indemnitee shall be entitled to a final adjudication in a court of competent
jurisdiction in the State of Delaware of the remedy sought. Indemnitee shall
commence such proceeding seeking an adjudication within one hundred eighty (180)
days following the date on which Indemnitee first has the right to commence such
proceeding pursuant to this Section 8(a).

 

(b) If a determination that Indemnitee is entitled to indemnification has been
made pursuant to Section 5 hereof, or is deemed to have been made pursuant
to Section 5 hereof or otherwise pursuant to the terms of this Agreement, the
Parent shall be bound by such determination in the absence of a misstatement,
misrepresentation or omission of a material fact by Indemnitee in connection
with such determination.

 

(c) The Companies shall be precluded from asserting that the procedures and
presumptions of this Agreement are not valid, binding and enforceable. The
Companies shall stipulate in any such court or before any such arbitrator that
the Companies are bound by all the provisions of this Agreement and are
precluded from making any assertion to the contrary.

 

(d) Expenses reasonably incurred by Indemnitee in connection with Indemnitee’s
request for indemnification under, seeking enforcement of or to recover damages
for breach of this Agreement shall be borne by the Parent when and as incurred
by Indemnitee, to the extent it is determined that Indemnitee is entitled to
indemnification hereunder.

 

9. Contribution. To the fullest extent permissible under applicable law, in the
event the Parent is obligated to indemnify Indemnitee under this Agreement and
the indemnification provided for herein is unavailable to Indemnitee for any
reason whatsoever, the Parent, in lieu of indemnifying Indemnitee, shall
contribute to the amount incurred by Indemnitee, whether for judgments, fines,
penalties, excise taxes, amounts paid or to be paid in settlement and/or for
Expenses, in connection with any claim relating to an indemnifiable event under
this Agreement, in such proportion as is deemed fair and reasonable in light of
all of the circumstances of such Proceeding in order to reflect (i) the relative
benefits received by the Companies and Indemnitee as a result of the event(s)
and/or transaction(s) giving cause to such Proceeding; and/or (ii) the relative
fault of the Companies (and their respective directors, officers, employees and
agents) and Indemnitee in connection with such event(s) and/or transaction(s).

 



4

 



 

10. Modification, Waiver, Termination and Cancellation. No supplement,
modification, termination, cancellation or amendment of this Agreement shall be
binding unless executed in writing by all of the parties hereto. No waiver of
any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of any other provisions hereof (whether or not similar), nor shall such
waiver constitute a continuing waiver.

 

11. Subrogation. In the event of any payment under this Agreement, the Companies
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all papers required and shall do
everything that may be necessary to secure such rights, including the execution
of such documents necessary to enable the Companies effectively to bring suit to
enforce such rights.

 

12. Notice by Indemnitee and Defense of Claim. Indemnitee shall promptly notify
the Companies in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any matter,
whether civil, criminal, administrative or investigative for which such
Indemnitee is entitled to indemnification or an advancement of Expenses
hereunder, but the omission so to notify the Companies will not relieve it from
any liability that it may have to Indemnitee if such omission does not prejudice
the Companies’ rights. If such omission does prejudice the Companies’ rights,
the Companies will be relieved from liability only to the extent of such
prejudice. No such omission shall relieve the Companies of any liability they
may otherwise have to Indemnitee outside of this Agreement under applicable law,
the Companies’ constitutive documents or any agreements.

 

13. Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly delivered and received hereunder (a) one
business day after being sent for next business day delivery, fees prepaid, via
a reputable international overnight courier service, (b) upon delivery in the
case of delivery by hand, or (c) on the date delivered in the place of delivery
if sent by email (with a written or electronic confirmation of delivery from the
recipient, excluding any automated response) prior to 5:00 p.m. Eastern time,
otherwise on the next succeeding business day, in each case to the intended
recipient as set forth below:

 

(a) If to the Parent Malo Holdings Corporation   (prior to closing): 2255 Glades
Road, Suite 324A     Boca Raton, Florida 33431     Attn: Ian Jacobs, CEO    
Email: [*]       (b) If to Augmedix: Augmedix, Inc.     1161 Mission St #LL    
San Francisco, CA 94103     Attn: Manny Krakaris     Email: [*]       (c) If to
Indemnitee: The address set forth on the signature page hereto.

 

or any party may change the address to which notices, requests, demands, claims
and other communications hereunder are to be delivered by giving the other
parties notice in the manner herein set forth.

 



5

 



 

14. Non-Exclusivity. The rights of Indemnitee hereunder shall not be deemed
exclusive of any other rights to which Indemnitee may be entitled under
applicable law, the Parent’s constitutive documents, or any agreements, vote of
stockholders, resolution of the Boards of Directors or otherwise with respect to
any Proceeding (as hereinafter defined) associated with Indemnitee acting in his
official capacity as an officer and director of the Parent arising out of or
pertaining to actions relating to the approval of and entering into the Merger
Agreement, the Transaction Documentation (as defined in the Merger Agreement),
the Merger and each of the transactions contemplated thereby, whether asserted
or claimed prior to, at or after the Effective Time.

 

15. Certain Definitions.

 

(a) “Expenses” shall include all reasonable attorneys’ fees, retainers, court
costs, transcripts, fees of experts, witness fees, travel expenses, duplicating
costs, printing and binding costs, telephone charges, postage, delivery service
fees, all other disbursements or out-of-pocket expenses of the types customarily
incurred in connection with prosecuting, defending, preparing to prosecute or
defend, investigating, participating, or being or preparing to be a witness in a
Proceeding, or responding to, or objecting to, a request to provide discovery in
any Proceeding actually and reasonably incurred in connection with either the
investigation, defense, settlement or appeal of a Proceeding or establishing or
enforcing a right to indemnification under this Agreement, applicable law or
otherwise; provided, however, that “Expenses” shall not include any Liabilities.

 

(b) “Independent Legal Counsel” means a law firm or a member of a firm selected
by the Parent and approved by Indemnitee (which approval shall not be
unreasonably withheld). Notwithstanding the foregoing, the term “Independent
Legal Counsel” shall not include any person who, under the applicable standards
of professional conduct then prevailing, would have a conflict of interest in
representing either the Parent or Indemnitee in an action to determine
Indemnitee’s right to indemnification under this Agreement.

 

(c) “Liabilities” means any judgments, fines,2 penalties and amounts paid in
settlement (including all interest assessments and other charges paid or payable
in connection with or in respect of such judgments, fines, penalties or amounts
paid in settlement) of any Proceeding.

 

(d) “Proceeding” means any threatened, pending or completed action, suit,
arbitration, alternative dispute resolution mechanism, investigation,
administrative hearing or any other proceeding, whether civil, criminal,
administrative or investigative, that (i) is asserted or claimed or otherwise
arises after the Effective Time, (ii) is associated with Indemnitee’s actions as
an officer and/or director of the Parent arising out of or pertaining to actions
relating to the approval of and entering into the Merger Agreement, the
Transaction Documentation (as defined in the Merger Agreement), the Merger and
each of the transactions contemplated thereby, and (iii) is not initiated or
brought by the Indemnitee.

 



6

 



 

16. Binding Effect; Duration and Scope of Agreement. This Agreement shall be
binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective successors and assigns (including any direct or
indirect successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Parent), spouses, heirs and
personal and legal representatives. This Agreement shall continue in effect for
six (6) years subsequent to the date of this Agreement, regardless of whether
Indemnitee continues to serve as director or an officer of the Parent.

 

17. Severability. If any provision or provisions of this Agreement (or any
portion thereof) shall be held to be invalid, illegal or unenforceable for any
reason whatsoever:

 

(a) the validity, legality and enforceability of the remaining provisions of
this Agreement shall not in any way be affected or impaired thereby; and

 

(b) to the fullest extent legally possible, the provisions of this Agreement
shall be construed so as to give effect to the intent of any provision held
invalid, illegal or unenforceable.

 

18. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware, as applied to
contracts between Delaware residents entered into and to be performed entirely
within the State of Delaware, without regard to conflict of laws rules.

 

19. Consent to Jurisdiction. The Companies and Indemnitee each irrevocably
consent to the jurisdiction of the courts of the State of Delaware for all
purposes in connection with any action or Proceeding that arises out of or
relates to this Agreement and agree that any action instituted under this
Agreement shall be brought only in the state courts of the State of Delaware.

 

20. Entire Agreement. This Agreement represents the entire agreement between the
parties hereto, and there are no other agreements, contracts or understandings
between the parties hereto with respect to the subject matter of this Agreement.

 

21. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall for all purposes be deemed to be an original but all of
which together shall constitute one and the same Agreement. This Agreement and
any documents relating to it may be executed and transmitted to any other party
by email of a PDF, which PDF shall be deemed to be, and utilized in all respects
as, an original, wet-inked document.

 

[Signature Page Follows]

 

7

 



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

MALO HOLDINGS CORPORATION         By:   Name:   Its:           AUGMEDIX, INC.  
      By:   Name:   Its:           INDEMNITEE         By:   Name:   Address:    
             

 

[Signature Page to Indemnity Agreement]

 

 

8



 

 